PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/111,331
Filing Date: 18 Dec 2013
Appellant(s): Wilson et al.



__________________
Michael Pomianek
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 2/26/21.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 6/29/20 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Summary: The rejection of claims 11, 24-30, 100-102, 104, 107-114, 132-133, and 135 under 35 U.S.C. §101 is the sole grounds of rejection. Following the most recent guidance by the Office, the claims are ineligible as being drawn to a judicial exception without significantly more. The claims are a method (step 1) and relate to a judicial exception (making a mental conclusion—the prognosis—based on observation of a natural phenomenon; step 2A, prong 1).
The analysis under step 2A, prong 2 determined that all of the remaining elements of the claims were directed to the necessary data gathering steps, informing others of where the natural phenomenon exists and how to observe it. It will be readily apparent that there are no steps after arriving at the prognosis.
The analysis under step 2B determined that these data gathering steps are directed to a well-known, routine, and conventional genus of assays (“digital ELISA”, also known as SiMoA). Not only was this technique well-known for its sensitivity—a beneficial quality in an assay—but had also already been known for measuring Aß and for being used after hypoxic events, both relevant to the claimed judicial exception.
As such, the claims are patent ineligible.





Rejection:
Claims 11, 24-30, 100-102, 104, 107-114, 132-133, and 135 are rejected under 35 U.S.C. § 101 because the claims as a whole are not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, these claims do not recite something significantly more than a judicial exception. The rationale for this determination, based on the most recent guidelines, is explained below:

Step 1: It must first be determined if the claim is to a statutory category and, if so, proceed to step 2A prong 1. The claims are methods of determining a prognosis and fall within the statutory category of a method.

Step 2A, prong 1: Prong 1 requires the Examiner to evaluate whether the claim recites a judicial exception and, if so, proceed to prong 2. In this case, the claims are drawn to judicial exceptions: “determining a prognosis…based on sum of beta-amyloid profile parameters determined in step (b)”. In other words, beta amyloid in blood or the measured beta amyloid profile (“sum” in step (b)) determined from beta amyloid in blood, is correlated to prognosis of a patient.

Step 2A, prong 2: Prong 2 requires the Examiner to evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception and, if not, proceed to step 2B. In order to integrate the recited judicial exception into a practical application, the claim will apply, rely on, or use the judicial exception that imposes a meaningful limit such that the claim is more than a drafting effort to monopolize the judicial exception. Examiners evaluate integration by identifying additional elements in the claim beyond the judicial exception and evaluating those elements individually and in combination to determine whether they integrate the exception in to a practical application. Examples that have been found by the Courts in which the exception was not integrated into a practical application include:
Mere instructions to implement an abstract idea on a computer
Adding generic instructions that the judicial exception should be used ("apply it")
Adding insignificant extrasolution activity to the exception ("mere data gathering")
Generally linking the use of the exception to a particular technological environment or field of use 

 In this case, the remaining elements of the claim are directed to a method of measuring (“performing an assay”, i.e., observing) the natural phenomenon or describing the phenomenon itself. For example, limitations indicating Aß levels are detected in blood samples, the concentration is less than 100 pg/mL, or Aß is measured following a hypoxic event all describe the judicial exception; these limitations direct the user as to where the correlation exists and where it should be observed to utilize it. Thus, for the purpose of step 2A, prong 2, these elements do not integrate the exception as they describe the exception itself, e.g., where one may observe the natural phenomenon. 
“Determining a prognosis” is the same as “warning” the user of the implications of the Aß levels in blood shortly after brain injury, i.e., it is correlated to the prognosis without more (“apply it”). 
As discussed herein and previously, “mere data gathering” is both necessary to utilize the judicial exception as well as insignificant extrasolution activity. Limitations such as obtaining the samples within 24/96 hours or that the relevant Aß concentrations require a sensitivity of less than about 10 pg/mL or 0.2 pg/mL are merely a description of the natural correlation itself, informing the artisan of the ranges in which the correlation is observable/relevant. In another light, it is generic instructions to use assays of high sensitivity.
The beta-amyloid parameters are also mere data gathering steps recited at a high level of generality which do not integrate the judicial exception but rather are steps which describe the gathered data in order to perform the claimed “determining a prognosis step” which, as noted above, represents a warning to other regarding the implications of the gathered data without more.
As discussed in the context of previous claim 119 in the Office Action mailed 7/15/19, parameters such as an Aß concentration increase (magnitude of rise or ratio of peak to baseline) to be measured and a duration of rise of Aß peptide concentration to be measured in hours are not used by or incorporated into the method and are “extra-solution activity”, which does not confer eligibility. Requiring determining a magnitude of the relative degree of increase of Aß peptide concentration is a necessary data gathering 
In summary, the judicial exception in broad terms is the relationship between Aß concentrations (magnitude of rise, duration of rise, and ratio of peak concentration to baseline) shortly after a hypoxic event in the blood and the prognosis of that patient’s recovery. The additional elements, alone or in combination, do not apply nor use that exception as every additional element is directed to gathering the necessary data in order to make the prognosis determination, i.e., the claim does no more than claim that the relationship should be observed and then informs others as to the implications of that observation.

Step 2B: Where a claim does not integrate the exception, a claim may nevertheless be patent eligible, for example where additional elements are “significantly more” than the exception such that the additional elements were unconventional in combination. Considerations include whether or not the claim adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
In this case, the discovery is in the relationship between Aß concentrations in plasma/serum shortly after a hypoxic event and the prognosis of that patient. While there are many “specific” limitations in the claim regarding gathering the required data necessary to make the prognosis determination, these steps in combination describe a technique known as a digital ELISA.
Using sensitive assays to detect proteins represents no more than conventional wisdom in the art and such descriptions do not offer significantly more. While the claims add additional steps for the assay, these are nevertheless drawn to the necessary data gathering step and only describe an assay which 
A list of fifteen (15) documents supporting the well-known, routine, and conventional state of the instant method steps was set forth in the Final Office action mailed 6/29/20 spanning pages 5-6; that list is incorporated herein. That list is not exhaustive, but illustrates that at the time of or before the instant invention, an assay meeting the criteria of the instantly claimed assay was already publicly known and had been disclosed as measuring numerous different proteins from cancer antigens to tau to Aß. 

See for example Rissin (“single molecule enzyme linked immunosorbent assay detects serum proteins as subfemtomolar concentrations”; IDS 4/6/15 citation p.14 item 9). Here, Rissin describes antibodies attached to beads, which then bind a target antigen (exposing a plurality of capture objects to a binding surface with an affinity for the target), followed by binding the antigen with a biotin-labeled antibody, where only some of the beads bind the biotin-antibody (immobilizing the molecules where some of the objects do not associate), dividing these beads into wells, and imaging them to determine the number of locations containing the biotin-antibody by exposure to a streptavidin-ß-gal (streptavidin-enzyme) conjugate in order to determine the concentration of the antigen (e.g., figure 1). While Rissin does not explicitly use the technique to measure Aß, Rissin teaches the technology is broadly applicable to detecting single protein molecules in blood for sensitive diagnostic assays (abstract). The instant claims do not require any particular, novel antibody or other unique reagent. Thus, once informed of the relevant correlation, the "digital ELISA" technique would have been a well-known choice using conventional, commercially available monoclonal antibodies in order to measure Aß concentration at the required sensitivity (such as by single molecule detection). Thus, such an assay does not provide significantly more than instructions to a relevant audience to use known techniques to observe a natural phenomenon and to “apply it”. This is not patent eligible.
Alzforum (IDS 4/6/15, p.7, NPL citation 2) teaches that Zetterberg (not one of the instant Appellants) measured Aß levels in blood serum using single molecule arrays that appear to meet the criteria for the instantly claimed assay; the assay was the one initially developed by Quanterix and appears to be the same assay instantly used. Further, this document describes the instant “parameters” 
AACR (IDS 4/6/15, p.7 NPL 3) is a press release wherein the research of Dr. Wilson using the Quanterix assay to measure PSA is disclosed (see Quanterix 2010 as discussed herein).
For another specific example, see the Wilson document (IDS 4/6/15 p.17 item 5), which describes using the single molecule assay (SiMoA) to detect Aß and that this assay has a detection limit less than 0.04 pg/mL. The associated poster also supports the conclusion that the assay meets all of the required steps (see figure in second column). This document also includes the claimed amyloid profile parameters, e.g., “nearly all patients exhibited a significant time-dependent elevation of Aß42”. This document also states “these data are the first to directly link hypoxic stress to Aß elevation in humans” and describes the measures as “kinetic profiles”. The table on page 2 in the far right column describes measurement of Aß as a magnitude rise, duration of rise, and ratio of highest Aß to baseline, providing evidence that, prior to the filing of the instant application, these three measurements were used in combination.
	A release by the Quanterix corporation (IDS 4/6/15 p.8 citation 7) notes a collaboration with Dr. Blennow “is one of several ongoing partnerships” utilizing the single molecule array assay, further supporting the conclusion that multiple groups were using the claimed assay at the time of the invention and was thus well-known, routine, and conventional. 
	US 20100075407 (IDS 4/6/15, p.5, citation 9) describes an ultra-sensitive assay for detection of single molecules. This method appears to be the same method as instantly claimed but does not share any Appellants with the instant application. This document also describes the instantly claimed parameters, e.g., paragraphs 201-209.
	US 20070259381 (IDS 4/6/15, p.4, citation 31) describes such a high sensitivity assay meeting the instant criteria (e.g., figures, claim 1) published in 2007.

Finally, the Quaternix document ("single molecule arrays for digital detection in complex samples" IQT technology focus day presented 25 March 2010, more than one year before the instant priority date of 12 April 2011) describes using antibodies bound to beads to capture a “target protein”, followed by a biotin-labeled detection antibody, performed in a plurality of wells (p.13), suggests its use relative to neurological diseases (p.19), and explicitly states that the method was used to measure tau in blood of AD patients and age-matched controls (p.22). Moreover, Quanternix 2010 teaches that this assay was independently disclosed to the public sufficient to support a patent/application at least 12 different times prior to the instant Application (“covered by 12 US patents/applications”; p.3). This document describes a rise in magnitude of the concentration (p.11-12, 14) and a ratio of the measured analyte to a baseline (p.15). See also p.20 which is a graph of a measured concentration of analyte over time, providing a magnitude rise as a function of time as well as a duration of rise measurement. This provides evidence that, at the time of or prior to the instant filing date, these three parameters in various combinations was well-known, routine, and conventional. Further, the description of the data on page 20, which is both magnitude increase and duration of increase, is also inherently a description of ratio of peak concentration to baseline (measured day 3500 was the peak concentration while the initial value is the baseline, necessarily describing the relationship between the two). Page 21 describes the concentration in terms of “fold”, which also describes the ratio. Page 22 describes AD concentrations (peak concentration) compared to control values (a baseline value of the graph) and therefore also describes such a ratio.
The Court in Ameritox v Millennium 88 F.Supp.3d 885 (2015) determined that while the decision in Mayo tied the notion of well-understood and conventional steps to "activity already engaged in by the scientific community", the Court when deciding Myriad v Ambry couched the question as "techniques that a scientist would have thought" to use. Thus, the relevant question when determining whether or not a Mayo, but whether the techniques are those that would have been thought of by the artisan given the relevant information. This conclusion is supported not only by the Ameritox case, but also by the decision in Ariosa v Sequenom, where the sample was clearly unconventional (maternal plasma had routinely been disregarded as medical waste) but when provided with information regarding the natural relationship between cffDNA in maternal plasma and a diagnosis, the remaining portion of the claim was drawn to no more than "known laboratory techniques". This is also supported by the decision in Myriad v Ambry, where the probes for BRCA1 were previously unknown, but represented no more than a standard technique for detection; "any scientist engaged in obtaining the sequence of a gene in a patient sample would rely on these techniques".
The claims also require summation of all three parameters in order to determine the prognosis “based on” the sum of these parameters.
Wang (previously cited by Examiner) teaches measurement of time-dependent accumulation of Aß (duration of rise and magnitude of rise). Wang also utilizes a comparison to baseline, e.g., figure 6 and p.819 C2.
Koike (previously cited by Examiner) measures Aß over time compared to a baseline, e.g., p.307 C1 and figure 6, which requires a measurement of duration of increase, magnitude of increase, and a ratio to baseline.
Thus, evaluating the evidence of record, the data gathering steps of the instant claims were widely published and publicized as well as used by multiple different groups in various collaborations to measure different proteins in some cases years before the instant priority date. This provides evidence of the well-known, routine, and conventional nature of using “digital ELISA” or “SiMoA” as well as in using the combination of claimed parameters and supporting the conclusion that, provided information regarding the judicial exception, an artisan would have “thought to use” such an assay.
Further, it is reiterated here as was noted previously (e.g., the previous discussion of now-cancelled claims 115-118 and 136-137), that the “parameters” represent a part of the judicial exception itself, not an application thereof. While evidence has been provided that such would have been routine and conventional, it is emphasized that a description of the math required to arrive at the conclusion does 
As a whole, considering every step of the most recent guidelines for a proper §101 analysis, claim 11 does not provide significantly more than the recitation of the judicial exception and is thus not patent eligible.
The instant claims follow the pattern of Julitis (May 2016 guidance) claim 2, which is ineligible. This is also similar to the fact pattern of the claims at issue in Mayo, where a drug was administered, the natural metabolites were measured, and a conclusion was made about treatment efficacy; this was deemed ineligible by the Supreme Court.
In Mayo, a level of the metabolite "less than about 230 pmol per 8x108 red blood cells [indicated] a need to increase the amount of said drug”. Such claim limitations were found to be a description of the correlation itself and not “significantly more”. It was also found that steps prior to this constituted routine data gathering, instructing the artisan to engage in conventional, well-known practices and then "warning" the user of the implications of the data; this was not eligible in Mayo. Appellant has not invented nor improved any technology but the claims are directed to the discovery of a natural phenomenon (the correlation described above) and instructs others to gather the necessary data using known techniques and then informs others of the implications of that data.
Claim 24 further characterizes the correlation—Aß42 relates to the prognosis—and thus is part of the judicial exception itself.
Claims 25-30 describe the population on which to perform this method. This is a further description of the correlation (where the correlation exists) and must likewise be set aside and cannot offer "significantly more" under any analysis step or prong, e.g., a beta amyloid profile parameter 
Claim 100 is also directed to the exception, informing the user when the correlation is observable, i.e., it is beta amyloid/a beta amyloid profile parameter determined from beta amyloid in blood collected within 96 hours of the event, that is correlated to prognosis of a patient.
Claims 101-102, 104, and 107-108 also further inform the user of the implications of the data (e.g., the CPC score “is correlated” with the prognosis) or describe the necessary data gathering steps (e.g., measurement is determined as a function of time, Aß is measured in pg/mL). This is not significantly more for the reasons above. Further note that, as per the interim guidance published 8/24/2009, purely mental processes in which thoughts or human based actions are “changed” is not transformative nor is mathematical manipulation of data per se transformation. Further, as amended, claims 107 and 108 describe the labels that should be associated with the gathered data. 120 minutes is the same as 2 hours and electing to measure in hours vs minutes or pg/mL vs fg/mL does not change the gathered data itself, e.g., it is not transformative.
Claim 109 is a more generic version of claim 11 while still being drawn to the same judicial exception and is not eligible for the reasons above. While 0.2 pg/mL is lower than the 10 pg/mL of claim 11, this is still directed to instructions to others that a sensitive assay should be used, which does not integrate the judicial exception (being drawn to the necessary data gathering) nor represent anything unconventional (the disclosed digital ELISA techniques above meet this criteria).
Claims 110-114 and 135 appears to be directed to another step of the well-known assay. As discussed herein and previously, the claims and specification as a whole appear to disclose no more than the “digital elisa” (SiMoA) which was well-known, routine, and conventional as discussed above and, being drawn to the necessary data gathering steps, do not “use or apply” the exception but rather are a means of observing the exception. At least the above references serve as evidence that this step was also well-known, routine, and conventional. For example, see Rissin (IDS 4/6/15 citation p.14 item 9) which describes the beads as magnetic, separation into a plurality of locations, etc. 
Claims 132 and 133 further describe the judicial exception, e.g., the Aß concentrations in blood with 24 hours of the injury are the levels which correlate to the prognosis.

Therefore, claims 11, 24-30, 100-102, 104, 107-114, 132-133, and 135 are not patent eligible.

(2) Response to Argument

Appellant's arguments filed in the Appeal Brief on 2/26/21 have been fully considered but they are not persuasive.

p.2: Appellant argues that the samples themselves were unconventional. This is not persuasive as Examiner has provided evidence that biomarkers were measured in blood and that SiMoA was used to measure biomarkers in blood.
Appellant further argues that measuring biomarkers in blood was not conventional because “conventional assays were not sensitive enough”. First, the Examiner has provided evidence that Appellant’s “sensitive” assay was well-known at the time the application was filed. Second, the argument only supports the Examiner’s position that, once informed of the importance of observing these 
p.3: Appellant argues that the limit of detection of the claimed assay “was unprecedented at the time of the invention for this biomarker and indication”. Essentially, this is an argument that the claims are not anticipated under §102. However, the Examiner has provided ample evidence that this threshold was already known as achievable by this assay, was known to achieve this threshold for other biomarkers including Aß, and was known to achieve this threshold in, e.g., blood. Appellant has not provided any evidence that the same would not have been expected when directing others to observe this specific natural correlation.
Appellant argues that the assay is a practical implementation for achieving these sensitivities. This is not informative under a §101 analysis. Whether or not the steps of gathering the necessary data are practical, step 2A, prong 2 asks if the exception is integrated into a practical application; for the reasons above, it is not.

Reason I (starting at p.4): Appellant argues the summation step integrates the judicial exception into a practical application. This is not persuasive as the summation step is:
- a) another way of expressing the gathered data. As above, the fact that mass could be measured does not indicate that the relationship between E and M can be patented. Measuring Aß does not indicate that adding together three observed values of naturally occurring Aß should allow the patenting of the relationship between these values and the prognosis.
- b) not a practical application, but the exception itself. As claimed, it is not the levels of Aß themselves which informs the prognosis, but the relationship between the summation of three naturally occurring values of observed Aß and the prognosis, which defines the judicial exception itself.
Appellant argues that “blood as a sample medium for neurobiomarker measurement for this clinical purpose was unprecedented”. As above, this is not an argument that measuring biomarkers in blood was not routine/conventional, only that the art does not provide a single reference which anticipates measuring Aß in blood for the instantly claimed “purpose”. The purpose is part of the judicial exception 

p.5 (a): Appellant argues that the claim as a whole provides improved techniques for determining patient status for “informing clinical treatments”. Notably, no actual clinical treatment is ever claimed, and Appellant agrees that the claims are useful to inform such decisions. However, the same rationale could have been levied in Mayo. Prior to that application, measuring those metabolites for that clinical purpose had not been performed; it was “unprecedented”. However, the technique itself was known and the whole of the claim was for “informing clinical treatments”. The Courts found such claims ineligible and so, too, the instant claims must be found ineligible as in the instant case there is no improvement to the assay itself, only instructions to perform a well-known assay on a particular biomarker to inform a clinical decision.
Appellant again argues that the instantly claimed assay is directed to “specific, unconventional assay steps that improve standard approaches”. This is wholly unsupported by the evidence of record. The Examiner has provided documents representing multiple different groups prior to the instant filing date which establishes that the claimed assay was not unconventional, but rather well-known and used frequently to leverage the high sensitivity of the assay. Comparing the instant method to entirely different assays and then arguing the instant assay is more sensitive is irrelevant to the facts at hand, which is that the instantly claimed method was not unconventional nor does it improve upon previous iterations of SiMoA, instead only using it as a means to observe the judicial exception.
p.6: Appellant points to the specification for descriptions of the shortcomings of other known methods. None of these, however, are descriptions of the shortcomings of SiMoA, which was well-known, routine, and conventional at the time of the invention.
Appellant argues that the Examiner improperly dismisses the limitations of the assay, citing the Examiner’s articulation of the assay as being well-known as evidence that the Examiner has skipped step 2A prong 2. The citation Appellant cites is in response to Appellant’s argument that no judicial exception is recited since the claims “focus on” something else. The rejection clearly articulates a step 2A prong 2 analysis; briefly, “providing an improved assay…to determine patient status to inform diagnosis and/or Mayo. Further, for the reasons articulated, the assay is not improved, but rather is a known assay applied to this judicial exception. The Examiner’s articulation of reasons the claims are ineligible taking into account multiple steps in the §101 analysis is a product of Appellant’s arguments, e.g., arguing the steps are an integration as well as unconventional, not in the Examiner improperly skipping any steps of the analysis.

p.6 (b): Appellant argues that the steps of the method meaningfully limit the claim. Appellant argues that MPEP §2106.05(g)(3) equates data gathering with all uses of the recited judicial exception.
This citation of the MPEP is reproduced here:
“Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output).”
As such, the question asked by the MPEP here is “do all uses of the recited judicial exception require such data gathering or data output”. The answer is clearly “yes”. The judicial exception, e.g., the relationship between the summation of the three observed Aß values and prognosis, requires gathering data about those Aß values. Further, Appellant’s appeal brief and arguments previously of record explain at length that the instantly claimed assay is the only means of detecting the required biomarker at the “vanishingly small quantities” necessary to detect. While Appellant is incorrect in stating that the claimed assay was unconventional, Appellant’s arguments nevertheless support the conclusion that the multiple claimed assay steps would still unfairly tie up the judicial exception itself. Appellant argues there are other ways to quantify Aß with sufficient specificity (p.7), but this is at odds with Appellant’s other arguments that no such assay existed since the claimed assay represents the required improvement; Appellant does not offer any evidence of other such assays.
In the same way, it could also be argued that there are means of quantifying nucleic acids other than via amplification, yet the Courts in Ariosa v Sequenom nevertheless determined that amplification was insufficient to make the claims patent eligible.

Additionally, in this section of the MPEP, examples of “mere data gathering” are provided, and include “performing clinical tests on individuals to obtain input for an equation”. The summation of three Aß values is an equation and so performing the clinical tests to obtain those values (input) is clearly directed to what the Courts have found as “mere data gathering”. 

Reason II: Appellant argues that the Examiner has not provided any evidence that the combination of limitations was well-known, routine, or conventional. This is unpersuasive; see cited evidence above.
Appellant argues that the Examiner applies an incorrect hindsight evaluation, asking “whether the techniques are those that would have been thought of by the artisan given the relevant information”. First, this is not the only analysis or rationale provided by the Examiner. Second, this is not the Examiner’s evaluation, but the Court’s. While Appellant argues the Examiner has not cited support for this test, the Examiner clearly cited Ameritox v Millennium 88 F.Supp.3d 885 (2015) and Myriad v. Ambry. 
Appellant argues that the Examiner has created a new standard requiring absolute novelty and precluding eligibility whenever there is any public knowledge of claimed techniques for any purpose. This is clearly not true as the Examiner has cited to specific documents, Court cases, and guidance provided to the Office for the framework and conclusions made by Examiner.
Appellant argues the record is “devoid” of any showing of any of the four options specified in MPEP §2106.07(a)(III). This is unpersuasive as Examiner has cited Court decisions (option B) and publications (option C).
Appellant argues that some of the many citations by the Examiner are not prior art. It is noted that an analysis under §101 does not have the same requirements as §102 or §103. Further, an argument that three of the many references cited by the Examiner are not prior art would not address the findings in the remaining art cited. Finally, the argument that a co-author of a document is also a co-inventor, stating the assay is “new” does not rebut the other evidence of record demonstrating that the assay itself is not 
p.9: Appellant argues that the art cited by the Examiner is insufficient to make the mathematical summation step “widely-known and prevalent”. As above, this mathematical summation step cannot confer eligibility because it represents part of the judicial exception itself: an equation, where naturally occurring values are observed and used as inputs to inform a decision.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Adam Weidner/Primary Examiner, Art Unit 1649                                                                                                                                                                                                        
Conferees:
/STACEY N MACFARLANE/Examiner, Art Unit 1649                                                                                                                                                                                                        
/JEFFREY STUCKER/Supervisory Patent Examiner, Art Unit 1649                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.